Exhibit SEVERANCE AGREEMENT This AGREEMENT is made as of the 11th day of June, 2004, by and between Dynex Capital, Inc., a Virginia corporation (the “Company”), and Stephen J. Benedetti (the “Executive”). The Board of Directors of the Company (the “Board”) believes it is in the best interests of the Company to diminish the inevitable distraction of the Executive by virtue of the personal uncertainties and risks in the event Executive terminates his employment for Good Reason (as defined below) or is terminated by the Company without Cause (as defined below) and to encourage the Executive’s full attention and dedication to the Company currently, and to provide the Executive with compensation and benefits arrangements upon such termination which ensure that the compensation and benefits expectations of the Executive will be satisfied and which are competitive with those of other corporations.The Executive currently serves as Chief Financial Officer, Secretary and Treasurer of the Company and as its Principal Executive Officer.The Board has approved this Agreement and authorized its execution and delivery on the Company’s behalf to the Executive. NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1.Term.The term of this Agreement shall commence on the date hereof and shall continue for the duration of the Executive’s employment with the Company (the “Term”). 2.Certain
